Citation Nr: 1024363	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-21 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served on active duty in the U.S. Navy from 
February 1971 to December 1972.  He also served in the U.S. 
Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO's) in Togus, Maine and 
Philadelphia, Pennsylvania.  After those decisions were 
entered, the case was transferred to the jurisdiction of the 
RO in Boston, Massachusetts.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The appellant maintains that he has a right knee disability 
that can be attributed to an injury he sustained during 
reserve training on October 2, 1993.  Under the law, service 
connection can be established for disability due to disease 
or injury incurred or aggravated in the line of duty during a 
period of active duty for training (ACDUTRA).  38 U.S.C.A. 
§§ 101(2), (22), (24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6(a), (c), 3.303 (2009); Harris v. West, 13 Vet. 
App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  

Service connection can also be established for disability due 
to injury, but not disease, incurred or aggravated in the 
line of duty during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. § 101(2), (23), (24) (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a), (d) (2009).  Generally, in order 
to prove service connection, there must be competent, 
credible evidence of (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus, or link, between the current disability and the in-
service disease or injury.  See, e.g., Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 
341 (1999).

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

Thus far, the agency of original jurisdiction has been unable 
to establish that the appellant was on duty status at the 
time of the reported injury on October 2, 1993.  It does not 
appear, however, that efforts to obtain that information have 
been exhausted.  Specifically, a notation on a deferred 
rating decision, dated in June 2004, suggests that some of 
the appellant's records might reside at the Headquarters of 
the U.S. Marine Corps Reserve.  Inasmuch as the evidence of 
record does not reflect that efforts have been made to obtain 
information from that facility, additional development is 
required.  See 38 C.F.R. § 3.159(c)(2) (2009) (providing that 
VA will end its efforts to assist a claimant in obtaining 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile).

The appellant's claims file contains a radiographic report 
from the U.S. Naval Hospital in Newport, Rhode Island, 
showing that his right knee was x-rayed on October 2, 1993 
due to reports of pain and crepitus.  The claims file also 
contains information to the effect that the appellant has 
received treatment for orthopedic concerns from George B. 
McManama, Jr.,  M.D., for a number of years.

Presently, the record on appeal does not contain any clinical 
reports of treatment from the U.S. Naval Hospital in Newport 
that correspond to the date of the October 1993 x-ray.  In 
addition, the records from Dr. McManama appear to be 
incomplete.  Because additional clinical records from the 
U.S. Naval Hospital and/or Dr. McManama could bear on the 
outcome of the appellant's appeal, efforts should be made to 
obtain them.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2009).  The Board also finds 
that the appellant should be examined for purposes of 
obtaining an opinion as to the etiology of his disability, in 
light of his apparent claim of continuity of symptoms since 
service.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (holding, in part, that an examination may be 
required under the provisions of 38 C.F.R. § 3.159(c)(4) if 
the record on appeal contains medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation).  A remand is required.  
38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the appellant to provide a release 
for all relevant records of treatment from 
Dr. McManama, and to identify, and provide 
appropriate releases for, any other care 
providers who may possess new or additional 
evidence pertinent to the issue on appeal.  
Records of any treatment from October 1993 to 
the current time from any and all providers 
should be identified.  If he provides the 
necessary release, assist him in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any new or additional (i.e., non-duplicative) 
evidence received should be associated with 
the claims file. 

2.  Ask the U.S. Naval Hospital in Newport, 
Rhode Island to provide a copy of any and all 
emergency department, clinical, laboratory, 
and other reports generated in connection 
with the appellant's treatment for right knee 
complaints on October 2, 1993.  Efforts to 
obtain the evidence should be fully 
documented, and should be discontinued only 
if it is concluded that the evidence sought 
does not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with 
the claims file.

3.  Contact appropriate personnel at the 
Headquarters of the U.S. Marine Corps Reserve 
to verify whether the appellant was on duty 
status (whether ACDUTRA, INACDUTRA, or 
otherwise) on October 2, 1993.  If that 
facility is not in possession of the 
requested information, but indicates that it 
may be available elsewhere, take action to 
conduct any follow-up necessary.  Efforts to 
obtain the evidence should be fully 
documented, and should be discontinued only 
if it is concluded that the evidence sought 
does not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The response(s) 
received, and the evidence obtained, if any, 
should be associated with the claims file.

4.  After all of the foregoing development 
has been completed, arrange to have the 
appellant scheduled for an examination of his 
right knee.  After reviewing the claims file, 
examining the appellant, and conducting any 
testing deemed necessary, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (i.e., whether it is 
50 percent or more probable) that the 
appellant has a current right knee disability 
that can be attributed to service, to include 
the reported training injury on October 2, 
1993.  For purposes of offering the requested 
opinion, the examiner should accept as true 
the appellant's report that he injured his 
right knee during reserve training on October 
2, 1993.  The examiner should discuss the 
significance, if any, of the x-ray report 
dated October 2, 1993 (showing, among other 
things, that the appellant then had right 
knee pain and crepitus) and the subsequent 
report from his private physician, dated in 
December 1993, to the effect that the 
appellant's symptoms may have been 
attributable to arthrosis, internal 
derangement, and/or patellofemoral pathology.  
A complete rationale for all opinions should 
be provided.

5.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the appellant 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 3.307 and 3.309.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).


